DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This office action is in response to the amendment filed on 10/22/2021. Per the amendment, claims 1-3, 8, 10-14, and 21 have been amended, and claims 6-7, 17-18, 20 and 22 have been cancelled. As such, claims 1-5, 8-16, 19, and 21 are pending in the instant application.
	Applicant has amended the claims to address rejection under 35 USC 112(b); the previous rejections are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 12 and all dependents thereof are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shockley et al. (US 2016/0095782 A1) in view of Cady (US 6,193,677 B1) further in view of Drlik et al. (US 2014/0005579 A1).
With respect to claim 1, Shockley teaches An article of manufacture (Fig.1, 100) comprising: a garment (“vest” [0060]) configured to be draped over a wearer's shoulders and including a chest piece and a back piece (Fig.1); said garment comprising a plurality of pockets (“pockets or containers” hold the engines [0059], Abstract) attached to at least one of said chest piece and said back piece (Fig.1 and [0062] where 4 engines are located on the back); each of said pockets containing therein at least one sonic transducer ([0062],“engines”  110; see [0050] where an “engine” is a sonic wave generator) arranged so that an output face of each sonic transducer is facing said garment ([0054], the oscillating force created by the engines 110 attached to the garment is directed toward the lungs, and the garment between the engines and the user, to assist in the removal of secretions); a power source (battery 150, [0067]) supported by said garment and attached to each of said at least one sonic transducer ([0067], the battery powers the engines; see Fig.1 battery and cable); a user control interface (control unit 140, [0063]) supported by said garment ([0063], “may be coupleable to the system 100…using flap of material”) and attached to each of said at least one sonic transducer ([0063], where the control unit controls all engines of the system).
Shockley does not teach where each of said pockets comprising a rigid plastic container containing therein the at least one sonic transducer and wherein each said at least one sonic transducer is configured to emit a sonic burst one to four times per second, each of said sonic bursts emitting sound at a frequency of about 100 Hz to about 400 Hz.
However, Cady teaches a garment for clearing secretions from the lungs (Fig.4; col.1, ln. 61-67 – col. 2, ln. 1 -9) comprising sound generating transducers (64) within a rigid container (enclosure 34, where col. 3, lines 18-22 describes the side edge of the enclosure being surrounded and covered by a  teaches wherein each said at least one sonic transducer is configured to emit a sonic burst one to four times per second, each of said sonic bursts emitting sound at a frequency of about 100 Hz to about 400 Hz (col.3, lines 61 – col. 4, lines 1-2, where the burst is emitted one to four times per second and a preferred frequency is 220 Hz) as a preferred rate and frequency “to break loose relatively large portions of secretions from the lungs”, col. 3, lines 61-63).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to use the sonic transducers of Cady in place of the sonic transducers of Shockley as a known structure of a sonic transducer comprising a rigid container to hold the contents of the sonic transducer and to operate the sonic transducers to emit a sonic burst one to four times per second, each of said sonic bursts emitting sound at a frequency of about 100 Hz to about 400 Hz as taught by Cady to break loose relatively large portions of secretions from the lungs.
Shockley in view of Cady does not explicitly state that the rigid container (Cady, Fig.4, 34) is made of plastic.
However, Drlik teaches a garment (Fig.1) for providing oscillations to loosen lung secretions (Abstract) and teaches where the enclosure (30 and 40a, 40b) of the oscillation actuator is a rigid plastic container to “allow transmission of the percussive force of the actuators to the patient's body, instead of dissipating outwards”, [0030] and [0031].
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the enclosure of Shockley as modified by Cady to be made of a rigid plastic material to ensure the percussive force of the sonic transducers does not dissipate outwards, away from the patient.

claims 2 and 13, Shockley teaches comprising two pockets (110a and 110b, engines are located in pockets, [0059]) attached to a chest piece of said garment (Fig.1).
With respect to claims 3 and 14, Shockley teaches comprising two pockets attached to a back piece of said garment ([0062], “as depicted in FIG. 1, although only the front four are depicted, the remaining four are on the back of the system 100”).
With respect to claims 4 and 15, Shockley teaches wherein said user control interface (140) is configured to provide independent power, frequency and amplitude control to each of said at least one sonic transducer ([0063] “The control unit may control activation/deactivation/adjustment of all of the engines of the system 100” including frequency and amplitude, and in [0064] where the amplitude, frequency, and time of each engine may be modified).
With respect to claims 5 and 16, Shockley teaches wherein said user control interface (140) is configured to provide power, frequency and amplitude control to groups of said at least one sonic transducer ([0063] “The control unit may control activation/deactivation/adjustment of all of the engines of the system 100” including frequency and amplitude, and in [0064] where the amplitude, frequency, and time of each engine may be modified).
With respect to claim 8 and 19, Cady further teaches wherein each said at least one sonic transducer is configured to repeatedly emit a sonic burst at a frequency of about 200 Hz to about 240 Hz (col.4, lines 1-2, “a preferred frequency for the oscillator is 220 Hz”). 
With respect to claim 9, Cady teaches wherein each said at least one sonic transducer is configured to repeatedly emit a sonic burst at a frequency of about 220Hz (col.4, lines 1-2, “a preferred frequency for the oscillator is 220 Hz”). 
With respect to claim 10 and 21, Cady further teaches wherein each said sonic burst occurs for a period of from about 10 to about 50 milliseconds (col.3, line 64; “30 millisecond bursts”).
claim 11, Cady further teaches wherein each said sonic burst occurs for a period of about 30 milliseconds (col.3, line 64; “30 millisecond bursts”).
With respect to claim 12, Shockley teaches A method for loosening mucous secretions from a subject's lungs ([0009], “The oscillation force may mobilize, during use, at least some secretions in an airway within the subject substantially adjacent the treatment area”), comprising applying pulsed audio signals to the subject's chest cavity (see Fig.2 target areas of the lungs; [0056]) using at least one sonic transducer ([0009], “ plurality of engines which when activated apply an oscillation force to at least one treatment area of the subject”; [0050], where said engine is a sonic wave generator), said sonic transducer (110) contained in a pocket of (“pocket or container”, [0059]) a garment (“vest” [0060], Fig.1) configured to be draped over the subject's shoulders and including a chest piece and a back piece (Fig.1, [0062] chest and back); said at least one sonic transducer (110) arranged so that an output face thereof isAppl. No. 16/712,143 Preliminary AmendmentPage 4 of 6facing said subject; said garment supporting a power source (battery 150,[0067]) for said at least one sonic transducer and a user control interface (control unit 140, [0063]).
Shockley does not teach wherein said sonic transducer is in a rigid plastic container within the pocket and wherein each said at least one sonic transducer is configured to emit a sonic burst one to four times per second, each of said sonic bursts emitting sound at a frequency of about 100 Hz to about 400 Hz.
However, Cady teaches a garment for clearing secretions from the lungs (Fig.4; col.1, ln. 61-67 – col. 2, ln. 1 -9) comprising sound generating transducers (64) within a rigid container (enclosure 34, where col. 3, lines 18-22 describes the side edge of the enclosure being surrounded and covered by a ring of soft cushioning material to provide “gentle contact with the patient”, thus implying that the enclosure is rigid) and teaches wherein each said at least one sonic transducer is configured to emit a sonic burst one to four times per second, each of said sonic bursts emitting sound at a frequency of about 100 Hz to about 400 Hz (col.3, lines 61 – col. 4, lines 1-2, where the burst is emitted one to four 
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to use the sonic transducers of Cady in place of the sonic transducers of Shockley as a known structure of a sonic transducer comprising a rigid container to hold the contents of the sonic transducer and to operate the sonic transducers to emit a sonic burst one to four times per second, each of said sonic bursts emitting sound at a frequency of about 100 Hz to about 400 Hz as taught by Cady to break loose relatively large portions of secretions from the lungs.
Shockley in view of Cady does not explicitly state that the rigid container (Cady, Fig.4, 34) is made of plastic.
However, Drlik teaches a garment (Fig.1) for providing oscillations to loosen lung secretions (Abstract) and teaches where the enclosure (30 and 40a, 40b) of the oscillation actuator is a rigid plastic container to “allow transmission of the percussive force of the actuators to the patient's body, instead of dissipating outwards”, [0030] and [0031].
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the enclosure of Shockley as modified by Cady to be made of a rigid plastic material to ensure the percussive force of the sonic transducers does not dissipate outwards, away from the patient.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 8-16, 19 and 21 have been considered but are moot because the new ground of rejection relies on a new combination of the references in light of the amendments filed on 10/22/2021.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANA A GALLEGOS whose telephone number is (303)297-4603.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/CANA A GALLEGOS/Examiner, Art Unit 3785                                                                                                                                                                                                        
/MARGARET M LUARCA/Primary Examiner, Art Unit 3785